Memorandum. The order of the Appellate Division is affirmed. Relator, not having objected at the criminal trial to the introduction of the knife on constitutional grounds nor having otherwise called the court’s attention to such a question at the time of trial or on appeal (29 NY2d 754), is deemed to have waived the issue. Moreover, and perhaps more importantly, the alleged trial error asserted is not reviewable in a collateral proceeding (see People ex rel. Di Cambio v McKendrick, 33 AD2d 845; see, also, Francis v Henderson, 425 US 536; Estelle v Williams, 425 US 501).
Chief Judge Breitel and Judges Jasen, Gabrielli, Jones, Wachtler, Fuchsberg and Cooke concur.
Order affirmed, without costs, in a memorandum.